COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  IN THE ESTATE OF RICKEY RAY                     §               No. 08-21-00184-CV
  ALLEN,
                                                  §                 Appeal from the
                        Appellant.
                                                  §               County Court at Law

                                                  §               of Hill County, Texas

                                                  §                  (TC# PR14881)

                                              §
                                            ORDER

       The Court DENIES only as to the Appellant’s motion to abate, and GRANTS only as to

the Appellant’s first motion for extension of time within which to file the brief until February 20,

2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE APPELLANT’S

BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jonathan M. Jabcuga, the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before February 20, 2022.

       IT IS SO ORDERED this 23rd day of November, 2021.

                                                      PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.